DETAILED ACTION
This non-final Office action is in response to the claims filed on February 12, 2020.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 202 was considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Line 3, paragraph [0006] – “10-1584536” should be amended to “10-1684536” Appropriate correction is required.

Drawings
The drawings are objected to because:  
FIG. 4 – shouldn’t “120” be changed to “100”?
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4; claim 12, line 7; claim 18, line 3 – “a longitudinal direction” should be amended to “the longitudinal direction” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 2, 4-8, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7215240 to Uehara.
 Uehara discloses a dual lower rail structure for opposite sliding doors, the dual lower rail structure comprising: 
a first lower rail 23 mounted in a longitudinal direction at a lower side of a vehicle body; 
a second lower rail 5 mounted in a longitudinal direction on the vehicle body at one side of the first lower rail; 
a first lower rail roller unit 12 rollably connected to the first lower rail; 

a lower rail swing arm 13 rotatably connected to the first lower rail roller unit and the sliding door. (see FIG. 2A) (claim 1)
Uehara further discloses wherein the first lower rail is rectilinear, (claim 2) and wherein the first lower rail is mounted at a first side of a floor space that is recessed inward at the lower side of the vehicle body, the second lower rail is mounted at a second side of the floor space, and the first lower rail and the second lower rail do not protrude outside of the vehicle body. (claim 4)
Uehara further discloses wherein a roller is provided at one end of the second lower rail roller unit, and wherein the roller is configured to be inserted into the second lower rail, (claim 5) wherein the second lower rail comprises two sidewalls formed in a width direction of the vehicle body, (claim 6) wherein a mounting bracket 14 is fixedly mounted on the sliding door, and one end of the lower rail swing arm is rotatably connected to the mounting bracket, (claim 7) and wherein the second end of the second lower rail roller unit is fixedly connected to the mounting bracket. (claim 8) (see FIG. 2A)
Uehara further comprising: a center rail 6 mounted at a center of the sliding door; and a center rail roller unit connected to the center rail and the vehicle body, wherein the sliding door is configured to be supported at three contact points, and wherein the three contact points comprise a first contact point between the center rail and the center rail roller unit, a second contact point between the first lower rail and the first lower rail roller unit, and a third contact point between the second lower rail and the second lower rail roller unit, and the sliding door is supported at the three contact points. (claim 11)
Uehara discloses a vehicle comprising: 
a vehicle body; 
a sliding door; 

a first lower rail mounted in a longitudinal direction at a lower side of the vehicle body; 
a second lower rail mounted in a longitudinal direction on the vehicle body at a first side of the first lower rail; 
a first lower rail roller unit rollably connected to the first lower rail; 
a second lower rail roller unit having a first end rollably connected to the second lower rail, and a second end connected to the sliding door; and 
a lower rail swing arm rotatably connected to the first lower rail roller unit and the sliding door; and 
a center rail mounted at a center of the sliding door; and a center rail roller unit connected to the center rail and the vehicle body. (claim 12)
Uehara further discloses three contact points configured to support the sliding door (claim 13) and wherein the three contact points comprise: a first contact point between the center rail and the center rail roller unit; a second contact point between the first lower rail and the first lower rail roller unit; and a third contact point between the second lower rail and the second lower rail roller unit. (claim 14)
Uehara further discloses a mounting bracket fixedly mounted on the sliding door, wherein one end of the lower rail swing arm is rotatably connected to the mounting bracket (claim 16) and wherein the second end of the second lower rail roller unit is fixedly connected to the mounting bracket. (claim 17)
	The apparatus of Uehara inevitably discloses a method for supporting a sliding door of a vehicle comprising: mounting a first lower rail in a longitudinal direction at a lower side of a vehicle body; mounting a second lower rail in a longitudinal direction on the vehicle body at a first side of the first lower rail; rollably connecting a first lower rail roller unit to the first lower rail; rollably connecting a first end of a second lower rail roller unit to the second lower rail; 
	The apparatus of Uehara inevitably further discloses mounting a center rail at a center of the sliding door; and connecting a center rail roller unit to the center rail and the vehicle body (claim 19) and supporting the sliding door at a first contact point between the center rail and the center rail roller unit, at a second contact point between the first lower rail and the first lower rail roller unit, and at a third contact point between the second lower rail and the second lower rail roller unit. (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara, as applied above, in view of 
Uehara discloses wherein the second lower rail comprises a rectilinear portion formed in parallel with the first lower rail, but fails to disclose a curved portion extending from the rectilinear portion and curved in a direction toward the first lower rail. 
Bito teaches of a rail with a curved portion 10c extending from a rectilinear portion. (see figs 1 and 2)


Allowable Subject Matter
Claims 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634